Case 2:20-cv-00012-JRS-MJD Document 20 Filed 02/21/20 Page 1 of 2 PageID #: 216




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

 MARTIN S. GOTTESFELD,                        )
                                              )
                Petitioner,                   )
                                              )
                               v.             )       Cause No. 2:20-cv-00012-JRS-MJD
                                              )
 B. LAMMER Warden of the FCI                  )
 Terre Haute, Indiana,                        )
                                              )
                Respondent.                   )

                                         APPEARANCE

        Josh J. Minkler, United States Attorney for the Southern District of Indiana, by Lara

 Langeneckert, Assistant United States Attorney for the Southern District of Indiana, enters

 his appearance as counsel for Warden B. Lammer.

                                                      Respectfully submitted,

                                                      JOSH J. MINKLER
                                                      United States Attorney

                                              By:     s/ Lara Langeneckert
                                                      Lara Langeneckert
                                                      Assistant United States Attorney




                                                  1
Case 2:20-cv-00012-JRS-MJD Document 20 Filed 02/21/20 Page 2 of 2 PageID #: 217



                                 CERTIFICATE OF SERVICE

        I hereby certify that on February 21, 2020, a copy of the foregoing was filed electronically.

 Service of this filing will be made on all ECF-registered counsel by operation of the court’s

 electronic filing system. Parties may access this filing through the court’s system.

        I further certify that on February 21, 2020, a copy of the foregoing was mailed, by first-

 class U.S. Mail, postage prepaid and properly addressed to the following:

        Martin S. Gottesfeld
        Register No. 12982-104
        FCI – Terre Haute
        Inmate Mail/Parcels
        P.O. Box 33
        Terre Haute, IN 47808
                                                      s/ Lara Langeneckert
                                                      Lara Langeneckert
                                                      Assistant United States Attorney


 Office of the United States Attorney
 Southern District of Indiana
 10 West Market Street, Suite 2100
 Indianapolis, IN 46204
 Telephone: (317) 226-6333
